          Case 1:21-cr-00418-RDM Document 12 Filed 06/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
              v.                                 :    MAGISTRATE NO. 21-MJ-397
                                                 :
 ERIC J. BOCHENE,                                :    VIOLATIONS:
                                                 :
                       Defendant.                :    18 U.S.C. § 1752(a)(1)
                                                 :    (Entering and Remaining in a Restricted
                                                 :    Building)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct
                                                 :    and Parading, Demonstrating, or Picketing
                                                 :    in a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                      (Parading, Demonstrating, or Picketing in
                                                      a Capitol Building)


                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, within the District of Columbia, ERIC J. BOCHENE,

knowingly entered and remained in the United States Capitol, a restricted building, without lawful

authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                         COUNT TWO

       On or about January 6, 2021, within the District of Columbia, ERIC J. BOCHENE,

knowingly, and with intent to impede and disrupt the orderly conduct of Government business

and official functions, engaged in disorderly and disruptive conduct in, and within such

proximity to the United States Capitol, a restricted building, when, and so that, such conduct did
         Case 1:21-cr-00418-RDM Document 12 Filed 06/21/21 Page 2 of 2




in fact impede and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, within the District of Columbia, ERIC J. BOCHENE,

willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol

Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of

Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104 (e)(2)(D))

                                        COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, ERIC J. BOCHENE,

willfully and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104 (e)(2)(G))

                                            Respectfully submitted,

                                            Channing D. Phillips
                                            Acting U.S. Attorney
                                            D.C. Bar No. 415793

                                     By:    /s/ Anita Eve
                                            ANITA EVE
                                            Assistant United States Attorney (Detailee)
                                            Pennsylvania Bar No. 45519
                                            United States Attorney’s Office
                                            District of Columbia
                                            Cell No. (215) 764-2177
                                            Anita.eve@usdoj.gov




                                               2
